                       Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 1 of 8



   GEORGE B. NEWHOUSE,JR.(CABN 107036)
 1 gnewhouse@tocounsel.com
   THEODORA ORINGHER PC
 2 1840 Century Park East, Suite 500
   Los Angeles, California 90067-2120
 3 Telephone:(310)557-2009
   Facsimile:(310)551-0283
 4
   Attorneys for Defendant, Imran Husain
 5 UNITED STATES DISTRICT COURT

 6                                       NORTHERN DISTRICT OF CALIFORNIA
 7                                              SAN FRANCISCO DIVISION
 8 UNITED STATES OF AMERICA,                                ) No. CR 14-149 RS
 9                Plaintiff,                                ) DECLARATION OF GEORGE B. NEWHOUSE,
                                                              JR.IN SUPPORT OF DEFENDANTS
10        v.                                                ) SENTENCING MEMORANDUM;
                                                              SENTENCING LETTERS
11   IMRAN HUSAIN,                                          )
12                Defendant.                                1
13

14                I, George B. Newhouse, Jr., declare as follows:

15                1.      I am counsel for Defendant Imran Husain and am admitted to practice before this Court.

16 This declaration is filed in order to provide the court with three sentencing letters that Defendant Husain

17 is respectfully filing as part of his Sentencing Memorandum. One ofthe letters has been partially

18 redacted to conceal identifying personal information such as address or other data that needs to be

19 redacted in a public filing. The original unredacted copy will be brought to Court should the Court or

20 the government wish to inspect them.

21                2.      Exhibit A is a letter from Imran's spouse, Akhee(Grace) Rahman.

22                3.      Exhibit B is a letter from Imran's brother-n-law, Reza Rahman.

23                4.      Exhibit C is a letter from Imran's Uncle, Rubina Hasan.

24                I declare under penalty of perjury that the foregoing is true and correct.

25 Executed on October 1, 20194 at Los Angeles, CA.

26

27
                                                                /s/ George B. Newhouse, Jr.
                                                                   George B. Newhouse, Jr.
28
     DECL. OF George B. Newhouse, Jr.
     CR 14-149 RS                                           1
     i i ~mno i
Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 2 of 8
      Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 3 of 8




 September 27, 2019

 Honorable Judge Seaborg
 United States District Court
 450 Golden Gate Avenue
 San Francisco, CA

 Dear Judge Seaborg,

 My name is Akhee Rahman, and I am Imran Husain's wife. We have been married for
 25 years. I would like to tell you a little bit about the Imran 1 know. He is a kind
 and loyal Friend, a devoted caring father and a loving son.

[mran is a kind, loving, funny, generous person and in 25 years we lave had a good
relationship thru out these years. He is my best friend. He has been a source of
comfort and reassurance and predictability. He is has always been there for me
through all my difficult -times such as my mothers' illness which I have straggled
with recently.

His arrest and subsequent detention at MDC Los Angeles for 3 nights was a
traumatizing experience. for him and for all of us, especially to his daughter who
was 10 years old and was present at the airport the day he was arrested at Los
Angeles Airport.

He has changed drastically since that day. Being locked up was hard on him
emotionally and physically. He is claustrophobic and he struggled with panic
attacks. The incarceration Frightened him tremendously and he understood clearly
that how far he drifted from what kind of person he wanted to be. As of that
moment, he set out to make amends.. He talked about how he wanted to make the
right decisions. He _discussed with me and father what are right steps to take from
there an and made the decision quickly to plead guilty and own up to his mistakes.

The last 5 years have beemstressful for all of us including our family and have been.
filled with the uncertainty of not knowing his fate.

 Our daughter is the center of our lives, and she has gone through difficult times in
the last few years. She started.showing signs of anxiety.and depression around the
time Imran was arrested. Subsequently, she was diagnosed with both anxiety and
depression and started on anti. depressant medication. Imran was instrumental in
getting her the help she needed and to find her the best help he could find in the
form of therapists, psychiatrists and treatment centers.

She spent over a..year at treatment center for anxiety and depression and Imran's
primary focus became helping his daughter thiough,these difficult times.
  Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 4 of 8



Imran continues to take care of her on a daily basis including her ongoing treatment
and continues to Ue primary support.        Incarceration would have a devastating
affect an his daughter and all of us including his ailing mother who was recently
diagnosed with early stage of Alzheimer's and my mother who is recovering from a
severe stroke and partial paralysis.

Ever since I have known Imran, his relationship with his parents has been
extremely close. He calls his mother regularly to check on her. Since travel has
been difficult for him with his current restrictions he has not been able to see her as
often, but he is hoping to see her as soon as he can.

Imran regrets deeply his crime and not a day goes by that he wishes he had not
taken the decisions and actions that he did. Since his arrest he has turned his focus
on real estate and his daughter's mental health.

I sincerely hope your honor will consider giving him leniency and allow him to
remain free.

Sir~,~erely,
Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 5 of 8
        Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 6 of 8




Sep 27,2019



Hon. Richard Seaborg

United States District Court

450 Golden Gate Avenue

San Francisco, CA



Re: Character Reference for Imran Husain

Dear Judge Seabarg,

I am writing a personal reference for Imran Husain. I have Irnown Imran for about 25
years, of which he has been my brother in-law for the past 20 years. During these years,I
have come to l ow Imran quite well. I found him to be a genuine and caring individual and
above ali a great father to his daughter. Despite having lost his father recently,Imran has
remained true to his core values ofcaring for his family and worlang hard.



If you require any additional information,feel #'i-ee to contact me at             r via
my persona( email at



Sincerely,


  ~~J /~G-~
 ~~ J

Reza Rahman

Head of Retail Strategy and.Communications

.Samsung Electronics America

                        lano,TX 75023
Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 7 of 8
         Case 3:14-cr-00149-RS Document 64-1 Filed 10/01/19 Page 8 of 8



 5eptem~r 29,2019

 Mon. RichaM Seaborg
 United States District Court
 450 Golden Gate Avenue
 San fra~cisco, CA


 Dear.tudge Seaborg,

My name is Rubina Hawn and 1 am writing a character reference far Imran Husain, my nephew, whom
have known since the day he was bom.Since a larger part of Imran's childhood was spent in our ancestral
home where my family lived also Imran and I are very close and have remained sQ over the many years.
The Imran i know is straightforward, fun loving, generous and kind and ever willing to help any family
member in need.

Imran reached put to me last week, asking for a character letter. I was shocked to hear about his
circumstance. Personally, l can state with no doubt, that he is ane of the mast helpful, dependable and
sincere person I know. The manner in which Imran was there for his parents and took care of his ailing
father and naw his mother with dementia is exemplary. Not a day goes by when Imran does not call his
mother to find out haw she is doing no matter how busy his schedule. I am particularly impressed by
Imran's devotion to his daughter and the time and effort he spends in managing her welfare. When my
family and I visited Imran in his apartment he gave us his bedroom while he slept on the floor in the family
room. He even loaned us his car for the duration of our stay. My husband and children included will not
soon forget his hospitality. One of Imran's most noteworthy commitments continues to be the education
of numerous family members. It is because of his generosity that many of them have acquired an
education and now have properjobs transforming their lives. Many in India appreciate his compass~anate
nature and depend on his generosity.

It is my sincere hope that the court takes this letter into consideration, despite the current case, I still
believe Imran Husain to be an honorable individual, a valuable member of our.community and a goad
human being at heart.

My entire family love and support Imran,and wish him the best outcome for this case.



Sincerely yours,




R ubina Hawn




                                                                  Scanned with CamScanner
